Exhibit 12 WISCONSIN PUBLIC SERVICE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS 2009 (Millions) 6 Months 2008 2007 2006 2005 2004 EARNINGS Net Income from continuing operations $ 75.6 $ 132.3 $ 113.3 $ 102.1 $ 84.5 $ 107.9 Provision for income taxes 40.9 73.1 66.8 58.3 44.1 51.3 Income from continuing operations before income taxes 116.5 205.4 180.1 160.4 128.6 159.2 Less: Undistributed earnings of less than 50% owned affiliates (0.9 ) (2.2 ) (2.5 ) (3.2 ) (2.0 ) (2.5 ) Adjusted income from continuing operations before income taxes 115.6 203.2 177.6 157.2 126.6 156.7 Total fixed charges as defined 28.2 48.1 45.3 42.3 38.0 35.8 Total earnings as defined $ 143.8 $ 251.3 $ 222.9 $ 199.5 $ 164.6 $ 192.5 FIXED CHARGES Interest expense $ 26.5 $ 44.0 $ 43.5 $ 40.4 $ 35.9 $ 33.7 Allowance for funds used during construction 1.0 1.8 0.3 0.2 0.4 0.7 Interest factor applicable to rentals 0.7 2.3 1.5 1.7 1.7 1.4 Total fixed charges as defined $ 28.2 $ 48.1 $ 45.3 $ 42.3 $ 38.0 $ 35.8 Preferred stock dividend requirements (*) 2.5 4.8 4.9 4.9 4.7 4.6 Total fixed charges and preferred stock dividend requirements $ 30.7 $ 52.9 $ 50.2 $ 47.2 $ 42.7 $ 40.4 RATIO OF EARNINGS TO FIXED CHARGES 5.1 5.2 4.9 4.7 4.3 5.4 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS 4.7 4.7 4.4 4.2 3.9 4.8 (*) Represents preferred stock dividend requirements of parent computed by dividing the preferred stock dividend requirements by 100% minus the income tax rate.
